DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, Figure 1, in the reply filed on 10/04/2021 is acknowledged. Claims 5 and 6 are withdrawn from consideration as not reading on the elected species. Claim 16 is additionally considered withdrawn from consideration. Claim 16 requires “one or more conductive features that electrically connect the second gate, one of the S/D regions of the third transistor, one of the S/D regions of the fourth transistor, and the sixth gate.” Such a connection to the sixth gate is not included in the elected species of Figure 1. It is part of species II, Figure 2, see Figure 2B and paragraph 50 of the specification. It is noted that item 134 in Figure 2A is incorrectly connected to G5, instead of G6. 

Drawings
The drawings are objected to because item 134 in Figure 2A incorrectly connects S/D contact 128 to G5. In the embodiment of Figure 2A and 2B, the S/D contact 128 is connected to G6, see paragraph 50 of the specification and the connections of Tr6 in Figure 2B.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Objections
Claims 3 and 9 are objected to because of the following informalities:  The word ‘firth’ in the last line of each claim should be changed to ‘fifth’.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liaw (US 2014/0151811).
In reference to claim 1, Liaw (US 2014/0151811), hereafter “Liaw,” discloses a semiconductor device, comprising: first, second, third, fourth, and fifth active regions each [AltContent: textbox (Figure 10 of Liaw annotated to show the first through the fifth active regions 1-5.)]S/D regions of the second transistor, the third gate, and the fourth gate are electrically connected.


In reference to claim 7, Liaw discloses each of the first through fifth active regions comprises a fin, and each of the first through sixth transistors is a FinFET, paragraph 24.

Claims 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiwara et al. (US 2015/0357279).
In reference to claim 9, Fujiwara et al. (US 2015/0357279), hereafter “Fujiwara,” discloses a semiconductor device, with reference to Figure 4, comprising: first 206, second 404, third 204, fourth 402, and fifth 202 active regions arranged in order from first to fifth along a first direction, wherein the first, second, third, and fourth active regions comprise channel regions and source/drain (S/D) regions of first N1, second 416, third P1, and fourth 412 transistors respectively, and the fifth active region comprises channel regions and S/D regions of fifth and sixth transistors N6 and N0, respectively; and first, second, third, fourth, fifth, and sixth gates oriented along the first direction, wherein the first through sixth gates are configured to engage the channel regions of the first through sixth transistors respectively, paragraph 51, wherein the first and second gates 214 are connected, wherein the third, fourth, and fifth gates are aligned on a straight line with the fourth gate between the third and fifth gates, wherein the fourth gate is connected with the third gate, 214 but disconnected from the firth gate 210, paragraphs 33, 35, 37, 56, and 58.
In reference to claim 10, Fujiwara discloses the first active region 206 further comprises a channel region and S/D regions of a seventh transistor N4, and the fourth active region 402 
In reference to claim 11, Fujiwara discloses seventh and eighth gates, wherein the seventh and eighth gates are configured to engage the channel regions of the seventh and eighth transistors respectively, paragraphs 36 and 55.
	
Claims 1-3 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nii (US 2003/0185044).
In reference to claim 1, Nii (US 2003/0185044), hereafter “Nii,” discloses a semiconductor device, with reference to Figure 15, comprising: first, second, third, fourth, and fifth active regions each extending lengthwise along a first direction, wherein the first, second, third, and fourth active regions comprise channel regions and source/drain (S/D) regions of first N1, second P1, third P2, and fourth N2 transistors respectively, and the fifth active region comprises channel regions and S/D regions of fifth and sixth transistors, N5 and N6, respectively; and first, second, third, fourth, fifth, and sixth gates, PL1, PL2 each extending lengthwise along a second direction perpendicular to the first direction, wherein the first through sixth gates are configured to engage the channel regions of the first through sixth transistors respectively, wherein the first, second, and fifth gates are electrically connected, PL1, paragraphs 81, 142, and 146, and wherein one of the S/D regions of the first transistor FL210, one of the S/D regions of the second transistor FL110, the third gate, and the fourth gate, PL2 are electrically connected, paragraph 82.

In reference to claim 3, Nii discloses the first, second, third, fourth, and fifth active regions are arranged in order from first to fifth along the second direction, Figure 15.
In reference to claim 21, Nii discloses a memory cell, with reference to Figure 15, comprising: first N3, second P1, third P2, fourth N2, and fifth N5, transistors arranged in order from first to fifth along a first direction, wherein the first, fourth, and fifth transistors are of a first conductivity type (n-type in p-wells PW0 and PW1), the second and third transistors are of a second conductivity type (p-type in n-well NW) opposite the first conductivity type, and each of the first through fifth transistors comprises a channel region, two source/drain (S/D) regions, and a gate stack over the respective channel region, paragraphs 74-78, 141, 142, and 146; a first conductive feature ‘b’ electrically connecting one of the S/D regions of the third transistor and one of the S/D regions of the fourth transistor; and a second conductive feature electrically connecting the gate stack of the fifth transistor and the first conductive feature, paragraphs 82 and 146.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liaw (US 2014/0151811) in view of Chang et al. (US 2015/0333074).
In reference to claim 8, Liaw discloses the first and second gates share a common layer 36, and wherein the third and fourth gates share another common layer 16, paragraph 18.
Liaw is silent regarding the common layer being metal, and the another common layer being metal.
Chang et al. (US 2015/0333074) discloses a semiconductor device including teaching the first and second gates share a common metal layer 224, and wherein the third and fourth gates share another common metal layer 226, paragraph 28. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the first and second gates share a common metal layer, and wherein the third and fourth gates share another common metal layer. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one gate material for another.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over by Nii (US 2003/0185044) in view of Liaw (US 2014/0151811).
In reference to claim 7, Nii does not disclose each of the first through fifth active regions comprises a fin, and each of the first through sixth transistors is a finFET.
Liaw discloses an SRAM semiconductor device including teaching active regions comprising a fin and first through sixth transistors as finFETs, Figure 10 and paragraph 24. It would have been obvious to one ordinary skill in the art before the effective filing date of the invention for each of the first through fifth active regions comprises a fin, and each of the first through sixth transistors .

Claims 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over by Nii (US 2003/0185044) in view of Chang et al. (US 2015/0333074).
In reference to claim 8, Nii discloses the first and second gates share a common layer PL1, and wherein the third and fourth gates share another common layer PL2, paragraphs 81, 82, 142, and 146.
Nii is silent regarding the common layer being metal, and the another common layer being metal.
Chang et al. (US 2015/0333074) discloses a semiconductor device including teaching the first and second gates share a common metal layer 224, and wherein the third and fourth gates share another common metal layer 226, paragraph 28. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the first and second gates share a common metal layer, and wherein the third and fourth gates share another common metal layer. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one gate material for another.
In reference to claim 23, Nii does not disclose the second conductive feature is sandwiched between two opposing sidewalls of the first conductive feature and the gate stack of the fifth transistor.
Chang discloses a memory cell including teaching a second conductive feature, 230 in Figure 2, sandwiched between two opposing sidewalls of the first conductive feature N1 and the .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Nii (US 2003/0185044) in view of Liaw (US 2013/0258759).
In reference to claim 22, Nii does not disclose the second conductive feature is directly above a portion of the gate stack of the fifth transistor and directly above a portion of the first conductive feature.
Liaw (US 2013/0258759) discloses a memory cell including teaching the second conductive feature, butted contact Gate-Co connecting 41 and G2 in Figure 6, is directly above a portion of the gate stack G2 and directly above a portion of the first conductive feature 41, paragraph 57, see also Figure 2 where the Gate-Co layer is at a higher level than the gate and Contact-1. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the second conductive feature to be directly above a portion of the gate stack of the fifth transistor and directly above a portion of the first conductive feature. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one wiring configuration for another.

Allowable Subject Matter
Claims 4, 12-15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 would be allowable because the prior art of record fails to teach or fairly suggest the structure wherein the third, fourth, and fifth gates are aligned on another straight line with the fourth gate between the third and fifth gates; in combination with the other recited limitations in the respective base claims.
Claim 12 would be allowable because the prior art of record fails to teach or fairly suggest the structure wherein the seventh gate is aligned on the straight line with the third, fourth, and fifth gates, and the eighth gate is aligned on another straight line with the first, second, and sixth gates.; in combination with the other recited limitations in the respective base claims.
Claim 13 would be allowable because the prior art of record fails to teach or fairly suggest the structure wherein the first and fourth transistors are of a first conductivity type, the second and third transistors are of a second conductivity type opposite to the first conductivity type; in combination with the other recited limitations in the base claim.
Claim 14, depends on claim 13 and would be allowable in combination with the other recited limitations in the respective base claims.
Claim 15 would be allowable because the prior art of record fails to teach or fairly suggest the structure comprising: one or more conductive features that electrically connect the second gate, one of the S/D regions of the third transistor, one of the S/D regions of the fourth transistor, and the fifth gate; in combination with the other recited limitations in the base claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/BRYAN R JUNGE/            Primary Examiner, Art Unit 2897